KLEIN, Judge.
A company called Property U.S.A. and its president, Nicholas Nolter, were the payor and guarantor on a promissory note to the appellee bank, secured by a yacht owned by Property U.S.A When the note went into default, the bank filed this action seeking payment of the note and a writ of replevin to recover the yacht, alleging that it was located in Costa Rica. After a show cause hearing at which the defendants failed to appear, the court entered an order on June 28, 1996, directing the clerk to issue a writ of replevin. In February 1997, a Costa Rican court domesticated the order as a Costa Rican order.
Appellant, in May 1997, moved to intervene in the trial court action, alleging that the action was still pending, that appellant was the owner of the yacht, and that the replevin order should be set aside on the ground that the trial court did not have jurisdiction to grant replevin because the yacht was in Costa Rica. The trial court granted the motion to intervene, but refused to set aside the order, resulting in this appeal.
Although the trial court had jurisdiction over the claim on the promissory note, it did not have jurisdiction to issue a writ of replev-in, because the property is not within the state. Prestige Rentr-A-Car, Inc. v. Advantage Car Rental & Sales, Inc., 656 So.2d 541 (Fla. 5th DCA 1995) and cases cited therein. We therefore reverse and remand for the *286order directing the issuance of a writ of replevin to be vacated.
GLICKSTEIN and GUNTHER, JJ., concur.